Title: For the National Gazette, [ca. 12 December 1791]
From: Madison, James
To: 


[ca. 12 December 1791]
Dependent Territories
Are of two kinds. First—Such as yield to the superior state at once a monopoly of their useful productions, and a market for its superfluities. These, by exciting and employing industry, might be a source of beneficial riches, if an unfavorable balance were not created by the charge of keeping such possessions. The West Indies are an example. Second—those, which, though yielding also a monopoly and a market, are principally lucrative, by means of the wealth which they heap on individuals, who transport and dissipate it within the superior state. This wealth is not only like the former, overbalanced by the cost of maintaining its sources, but resembles that drawn, not from industry, but from mines, and is productive of similar effects. The East-Indies are an example.
All dependent countries are to the superior state, not in the relation of children and parent, according to the common phrase, but in that of slave and master, and have a like influence on character. By rendering the labour of the one, the property of the other, they cherish pride, luxury, and vanity on one side; on the other, vice and servility, or hatred and revolt.
